DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016226852, filed on 22 November 2016.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "all region" in L12.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the term “all region” will be considered to be the tread portion and the sidewall portion and explicitly exclude the tip of the pair of bead portions. As claims 2-6 are in/directly dependent on claim 1, they stand rejected for similar reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tadao (JP2015174594).
	Regarding claim 1, Tadao (Fig 1-3) discloses a pneumatic tire comprising:
a tread portion having an annular shape extending in a tire circumferential direction ("tread" (2));
a pair of side wall portions disposed on both sides of the tread portion ("sidewall portion" (3));
a pair of bead portions disposed inward of the pair of side wall portions in a tire radial direction ("bead portion" (4));
a carcass layer mounted between the pair of bead portions ("carcass" (6));
a belt layer disposed on an outer circumferential side of the carcass layer in the tread portion ("belt layer" (7));
an innerliner layer disposed on a tire inner surface along the carcass layer ("inner liner" (11));
and a partial tie rubber layer disposed between the carcass layer and the innerliner layer in all region except for tips of the pair of bead portions ("insulation layer" (20)),
a protruding amount of the partial tie rubber layer toward the pair of bead portions with respect to a perpendicular line, which is drawn from an outermost end portion of the belt layer in a tire lateral direction toward the innerliner layer (Fig 2-3),
being 0.25 times to 0.80 times as large as a periphery length along the tire inner surface from an intersection point of the perpendicular line and the tire inner surface to a tip point of a bead toe (Fig 2-3, [0041, 0043] in that there specified distances from the belt section and the tire maximum side width that would cover a part of the range.).
	Regarding the partial tie rubber layer, Examiner considers the insulation layer (20) to be at least partly in the tread portion (Fig 1) and notes that the current limitations does not require the partial tie rubber layer to be a singular continuous piece. 

	Regarding claim 2, Tadao discloses all limitations of claim 1 as set forth above. Additionally, Tadao discloses that the protruding amount is equal to or larger than 15 mm (Fig 1-2, [0041, 0043]).
	Regarding claim 3, Tadao discloses all limitations of claim 1 as set forth above. Additionally, Tadao discloses that the partial tie rubber layer is formed of rubber having a hardness of from 50 to 70 ([0014], in that the range of 50-98 includes all of the claimed range).
	Regarding claim 4, Tadao discloses all limitations of claim 1 as set forth above. Additionally, Tadao discloses that the partial tie rubber layer has a thickness of from 0.1 mm to 1.0 mm ([0044], in that the range of 0.3-1.0 mm includes at least part of the claimed range).
	Regarding claim 5, Tadao discloses all limitations of claim 2 as set forth above. Additionally, Tadao discloses that the partial tie rubber layer is formed of rubber having a hardness of from 50 to 70 ([0014], in that the range of 50-98 includes all of the claimed range).
	Regarding claim 6, Tadao discloses all limitations of claim 5 as set forth above. Additionally, Tadao discloses that the partial tie rubber layer has a thickness of from 0.1 mm to 1.0 mm ([0044], in that the range of 0.3-1.0 mm includes at least part of the claimed range).
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kono (JPH04176705).
	Regarding claim 1, Kono (Fig 1) discloses a pneumatic tire comprising:
a tread portion having an annular shape extending in a tire circumferential direction (“tread portion” (2));
a pair of side wall portions disposed on both sides of the tread portion ("sidewall portion" (3));

a carcass layer mounted between the pair of bead portions ("carcass" (5));
a belt layer disposed on an outer circumferential side of the carcass layer in the tread portion ("belt layer" (6));
an innerliner layer disposed on a tire inner surface along the carcass layer ("inner liner rubber layer" (9));
and a partial tie rubber layer disposed between the carcass layer and the innerliner layer in all region except for tips of the pair of bead portions ("foam rubber layer" (10), Fig 1),
a protruding amount of the partial tie rubber layer toward the pair of bead portions with respect to a perpendicular line, which is drawn from an outermost end portion of the belt layer in a tire lateral direction toward the innerliner layer (Fig 1),
being 0.25 times to 0.80 times as large as a periphery length along the tire inner surface from an intersection point of the perpendicular line and the tire inner surface to a tip point of a bead toe (Fig 1, in that it covers at least part of the claimed range).
	It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to use the periphery length taught by Kono. One would have been motivated to do so as Tadao suggests using a length (Fig 1) that falls within the claimed range.
	Regarding claim 2, Kono discloses all limitations of claim 1 as set forth above. Additionally, Kono discloses that the protruding amount is equal to or larger than 15 mm (Fig 1).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kono (JPH04176705) in view of Tadao (JP2015174594).

	Within the same art, Tadao teaches the use of a partial tie rubber layer (“insulation layer” (20)) in pneumatic tires. In particular, Tadao teaches that the layer can have a hardness in range of 50-98 ([0014] which includes the range of 50-70). One benefit to using this hardness is increasing the stiffness of the tire, improving steering stability ([0014]).
	It would have been obvious to a person of ordinary skill in the art at the earliest effective priority date of the instant application to use the hardness taught in Tadao with Kono. One would have been motivated to do so to improve the tire’s steering stability.
	Regarding claim 5, Kono discloses all limitations of claim 2 as set forth above. However, Kono does not disclose the hardness of the rubber itself.
	Within the same art, Tadao teaches the use of a partial tie rubber layer (“insulation layer” (20)) in pneumatic tires. In particular, Tadao teaches that the layer can have a hardness in range of 50-98 ([0014] which includes the range of 50-70). One benefit to using this hardness is increasing the stiffness of the tire, improving steering stability ([0014]).
	It would have been obvious to a person of ordinary skill in the art at the earliest effective priority date of the instant application to use the hardness taught in Tadao with Kono. One would have been motivated to do so to improve the tire’s steering stability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704.  The examiner can normally be reached on M-Th 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749